UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6328



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ROBERT DALE SHEPARD,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-94-48, CA-97-845-3)


Submitted:   August 31, 2000             Decided:   September 14, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Dale Shepard, Appellant Pro Se.    Sharon Mullen Frazier,
OFFICE OF THE UNITED STATES ATTORNEY, Huntington, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Dale Shepard seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability, deny Shepard’s motion for appointment of counsel, and dis-

miss the appeal on the reasoning of the district court.   See United

States v. Shepard, Nos. CR-94-48; CA-97-845-3 (S.D.W. Va. Jan. 7,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2